Mr. Justice Williams
delivered the opinion of the court, January 4th 1875.
The depositions are no part of the record, and we cannot look into them for the purpose of ascertaining whether they show that the judgment as against Thomas Barnes was discharged or not. If the court had power to direct the judgment to be marked satisfied as to him, the presumption is that it was rightly exercised (Bain v. Funk, 11 P. F. Smith 185), and the order must be affirmed. Had the court then the power to make the order ? Under the Act of 13th April 1851, Pamph. L. 612, the courts of the city and county of Philadelphia are authorized to direct satisfaction to be entered on judgments obtained therein of more than ten years’ standing, upon being satisfied that they have been paid. And authority is given, by the Act of March 27th 1865, Pamph. L. 52, to any court of record of this Commonwealth to direct satisfaction to be entered on judgments obtained or be entered therein, if it shall appear by the production of the record that they have been fully paid, under and by virtue of an execution or executions issued thereon. It is plain that the judgment in this case is not embraced in the provisions of either of these acts, and it cannot be pretended that under them the court had power to direct it to be marked satisfied. If, then, no authority has been give0n by statute, has the court any common-law power to make such an order ? Such a power is not a necessary attribute of the court, nor is it essential to the proper administration of justice. It is well settled that a court has no power summarily to strike off or vacate a judgment that has been regularly entered; King v. Brooks, 22 P. F. Smith 363. Why, then, unless authorized by statute, should it have power to direct it to be satisfied? If a judgment has been paid, the plaintiff may be compelled to enter satisfaction thereof under the Act of 13th April 1791. The satisfaction of a judgment is properly the act of the plaintiff, and it has not been the practice of the courts of this state to direct judgments to be marked satisfied by the prothonotary. There is no case which decides that *430they have the power, and the fact that it is not their practice to make such orders leads directly to the conclusion that the power does not exist. But the question cannot be treated' as an open, one. It was virtually decided in Horner and McCann v. Hower, 3 Wright 126, that our courts have no power to strike from the docket a judgment regularly entered, or compel it to be satisfied; and-in that case the order of the court below, directing the judgment to be satisfied and discharged of record, was accordingly reversed. Undoubtedly the court has power to order an issue to try whether the judgment a-s against the defendant, Thomas Barnes, has been actually paid or discharged ; and if the jury find that it has, the oourt may order a perpetual stay of execution, and the defendant may compel the plaintiff to enter satisfaction under the Act of 1791. But the court had no power to direct judgment to be marked satisfied, and the order must therefore be reversed.
The order of June 22d 1874, making absolute the rule of May 2d 1874, is reversed, and the record is remitted.